ORDER MODIFYING FINAL DECREE
ROGER D. FOLEY, Chief Judge.
Pursuant to the order of this Court entered December 22, 1977, after a post remand evidentiary hearing, plaintiff’s counsel, in compliance with said order, have filed herein, on January 1, 1978, proposed findings of fact and conclusions of law. The defendant Cappaerts filed objections to plaintiff’s proposed findings of fact and conclusions of law on March 16, 1978.
The Court having this day signed the plaintiff’s proposed findings of fact and conclusions of law as modified,
IT IS ORDERED that the final decree, filed April 9,1974, D.C., 375 F.Supp. 456, be amended in part. Pages 461-462 are modified to read as follows:
“IT IS ORDERED, ADJUDGED AND DECREED that, except for domestic purposes, the defendants are forthwith permanently enjoined as follows:
‘To limit the pumping from underground waters from wells Nos. 1, 2, 3, 4 and 5, located in Section 7, T. 18 S., R. 51 E.; well No. 6, located in Section 3, T. 18 5., R. 50 E.; wells Nos. 16 and 17, located in Section 8, T. 18 S., R. 51 E.; all other wells now existing or hereafter drilled within Section 28, 33 and 34, T. 17 S., R. 50 E.; within Sections 31 and 32, T. 17 S., R. 51 E.; within Sections 2, 3, 4, 9,10,11, 12, 13, 14 and 15, T. 18 S., R. 50 E.; and within Sections 5, 6, 7, 8, 17 and 18, T. 18 5., R. 51 E., M.D.B.&M., to the extent required to achieve and to maintain at Devil’s Hole, Death Valley National Monument, a daily mean water level of 2.7 feet below the copper washer described in finding of fact No. 11.’ ”